Citation Nr: 1810428	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-30 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Service connection for a traumatic brain injury (TBI).   


REPRESENTATION

The Veteran represented by:  The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

I. M. Hitchcock, Associate Counsel 


INTRODUCTION

The Veteran served honorably on active duty with the United States Army from March 1985 through March 2006.  Because of the Veteran's valiant service he has received numerous medals, to include, the Bronze Star, the Meritorious Service Medal, and the Army Commendation Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In March 2017, the Veteran testified at a video conference hearing before the undersigned Veteran's Law Judge (VLJ).  A transcript of this hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming service connection for a TBI. The evidence is clear that in 2010, the Veteran fell while at work and suffered a TBI, with related symptoms.  However, the Veteran asserts that his current TBI symptoms also have a connection to service.

While stationed in Korea in December 1991, the Veteran hit his head on MILE equipment.  After the injury, the Veteran asserts that he had a loss of consciousness for 13 hours and had no idea where he was.  A concurrent treatment record notes that the Veteran was treated for a head laceration, however no neurological symptoms, including no loss of consciousness, was noted.  Further, the Veteran asserts that he was off duty for 2 weeks and not able to get out of bed.  He was put on light duty for 6 months.  

The next pertinent record that mentions the December injury is in September 1992.  The Veteran complained of headaches and neck pain since December.  The diagnosis was C1-C2 displacement.  

However, there are no records to corroborate the Veteran's assertions of his change in duty status. The file does not contain the Veteran's military personnel records.  These records may substantiate the Veteran's claims of his duty status.  Therefore, on remand, these records should be obtained, if they exist. 

In connection with an application for service connection in 2005, the Veteran submitted a DD Form 2807-1.  The Veteran indicated that he had frequent or severe headaches, a prior head injury, and explained that the injury was related to the December 1991 incident.  However, the Veteran did not apply for service connection for these headaches and had a myriad of other symptoms he was also experiencing. 

The record contains two private opinions from Dr. T. F.  In October 2010, Dr. T. F. stated that "due to injury in-service, the Veteran had classic post-concussion syndrome, including impaired balance and coordination, which contributed to his inability to avoid his work-related head trauma in 2010.  In addition, this has predisposed him to have a repetitive head trauma syndrome from his most recent head trauma [2010 incident]."  

In March 2012, Dr. T. F. notes that after reviewing the service treatment records, "it is very clearly documented in an emergency room evaluation note that the Veteran did sustain a TBI...It is, therefore, clear that the report of a head injury sustained during military service is accurate and that the Veteran's work related TBI has exacerbated the underlying post-concussion syndrome from his military service."

The Veteran has been afforded two VA examinations, one in August 2010 and the other in June 2014.  Both examinations review the Veteran's service treatment records, including the December 1991 report, but conclude that the report does not indicate any post-concussion symptoms and, therefore, it is less likely than not that the Veteran's TBI is related to service.  However, the examinations do not address the specific contentions of Dr. T. F.

Given that no examination of record adequately addresses the Veteran's theory that he developed post-concussion syndrome while in-service or that his injury while in service predisposed him to have repetitive head trauma syndrome, a remand is necessary to address the Veteran's contentions. See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's military personnel records, specifically attempting to verify the Veteran's assertion of his work duty status in from December 1991 into 1992.

2. After obtaining any outstanding records, return the claims file to a VA examiner for an opinion on the evidence of record.  

The examiner should identify any brain disability currently experienced by the Veteran.  The examiner is then asked to provide an opinion as to the following:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's TBI began during service or is etiologically related to active duty service?  

In so considering, the examiner should specifically address the following questions:

1) Does the December 1991 report give evidence of head injury that would lead to brain trauma?

2) Can the Veteran's headaches be explained by brain trauma from December 1991 incident?  If not, can any other injury related to the December 1991 incident, to include a cervical spine injury, cause these headaches?

3) If brain trauma is indicated in the December 1991 injury, can it predispose him to have future head trauma, including a TBI?

4) If brain trauma is indicated in the December 1991 injury and post-concussion symptoms are indicated in the file, did the post-service 2010 TBI exacerbate those symptoms, such that the 2010 TBI would be less severe had the Veteran not had the December 1991 brain injury?

The examiner must include in the medical report the rationale for any opinion expressed.

3.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
R. FEINBERG  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

